UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-2085


JOSEPH CRUSSIAH,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner, Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Thomas M. DiGirolamo, Magistrate Judge.
(8:12-cv-02307-TMD)


Submitted:   December 18, 2014             Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Crussiah,     Appellant Pro Se.    Stacey       Winakur Harris,
SOCIAL   SECURITY     ADMINISTRATION, Baltimore,        Maryland,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph Crussiah appeals the magistrate judge’s order

granting summary judgment to Appellee. ∗                 On appeal, we confine

our review to the issues raised in the Appellant’s brief.                        See

4th Cir. R. 34(b).           Because Crussiah’s informal brief does not

challenge     the    basis    for   the       district    court’s       disposition,

Crussiah has forfeited appellate review of the court’s order.

Accordingly,    we    affirm     the     district    court’s      judgment.       We

dispense    with     oral     argument     because       the    facts    and   legal

contentions    are    adequately       presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




     ∗
       The parties consented to the exercise of jurisdiction by
the magistrate judge pursuant to 28 U.S.C. § 636(c) (2012).



                                          2